DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “a coupling to couple to a tool…” appears to functionally recite a tool; however, the claim has not positively recited this element, so it is unclear whether the tool is an element of the claimed apparatus or not.  Furthermore, the claim functionally limits and relies upon an “active end” of the/a tool; however, the tool has not been positively recited.  Due to “a tool” being only inferentially included and not positively recited, there is a lack of clarity as to how the position and constraint data is measured.  It is suggested to positively recite the tool prior to using it to functionally limit the apparatus, in order to overcome this rejection.  In addition, the claim recitation of a controller configured to “receive position data” and “receive constraint data” is unclear whether this is data that is measured or simply pre-existing data that is stored in a database and not measured.  Further clarification is required.
Claims 2-14 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
In claim 8, the claim functionally limits and relies upon an “active end” of the/a tool; however, the tool has not been positively recited.  Due to “a tool” being only inferentially included and not positively recited, there is a lack of clarity as to how the calibration data is measured.
Additionally, Claims 9 and 10 are rejected for lacking clarity as the claim recites further limitations the tool; however, the apparatus cannot narrow the scope of an element which has not bee positively recited.
Claim 12 recites the limitation "the object".  There is insufficient antecedent basis for this limitation in the claim.
In Claim 14 the claim recites the functional limitation “for the tool to deactivate the active end”; however, the tool, let alone an active end of the tool, has not been positively recited.  Due to “a tool” being only inferentially included and not positively recited, there is a lack of clarity as to what the active end is, and how the active end is deactivated.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadi et al. (US 2017/0209737; hereinafter “Tadi”). Tadi discloses an apparatus for assisting tool use, the apparatus comprising: one or more motors (e.g. ¶¶ 44, #30); a wrist support (e.g. Fig 13, #22); a shaft coupled to the one or more motors, wherein the shaft comprises a coupling to couple to a tool (e.g. Fig. 13, the structure which is attached to the handle) to enable a user resting a hand with the wrist on the wrist support to hold and manipulate the tool with one or more fingers of the hand (e.g. ¶¶ 45); and a controller configured to: receive position data indicative of a position of an active end of a tool coupled to the coupling (e.g. ¶¶ 46 – position sensors); receive constraint data indicative of one or more regions of space in which the active end of the tool should not be positioned (e.g. ¶¶ 46 – present in the tasks for the subject); and process the position and constraint data to control the one or more motors to bias the active end of the tool out of the region when a position indicated by the position data is within a region indicated by the constraint data (e.g. ¶¶ 46 – force feedback).
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itkowitz et al. (US 2011/0118748; hereinafter “Itkowitz”). Tadi discloses an apparatus for assisting tool use, the apparatus comprising: one or more motors (e.g. Fig. 1B, #106, 107, 108); a wrist support (e.g. Fig 1, #180); a shaft coupled to the one or more motors, wherein the shaft comprises a coupling to couple to a tool (e.g. Fig. 1B, #110-112 – where the surgical endoscopes are connected to the motorized equipment) to enable a user resting a hand with the wrist on the wrist support to hold and manipulate the tool with one or more fingers of the hand (e.g. Abstract, Figs 1B, 2A, #170A/B); and a controller configured to: receive position data indicative of a position of an active end of a tool coupled to the coupling (e.g. ¶¶ 9 – position tracking); receive constraint data indicative of one or more regions of space in which the active end of the tool should not be positioned and process the position and constraint data to control the one or more motors to bias the active end of the tool out of the region when a position indicated by the position data is within a region indicated by the constraint data (e.g. ¶¶ 43, 60, 90-91, 159-161, etc.  – follow mode, where the constraints are defined by the master surgeon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792